Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Haren US2011/0122575 in view of Wu US2012/0057296 and further in 	view of Humphries GB 2524248.

Per claim 1 Haren teaches a computing device (200 or 500, see fig.2A-2B & 5A; [0020], [0043]), comprising: a chassis (see fig.2A & 5A, “exterior housing of 200 or 500”) to house a heat generating element ([0043], “one or more components”); a moveable member (210 or 510) within the chassis in a closed state ([0022]), wherein the moveable member is to transition from the closed state to an open state ([0022]-[0023]); a heat dissipating element (530) coupled to the moveable member to be exposed to an external environment in the open state ([0043], see fig.5A), and a motor to move the moveable member from the closed state to the open state ([0024]) 
	Haren does not explicitly teach the heat dissipating element to be thermally coupled to the heat generating element in the closed state of the moveable member; and a motor to move the moveable member from the closed state to the open state in response to a temperature within the chassis exceeding a threshold.  
	Wu however discloses the heat dissipating element (100) to be thermally coupled to the heat generating element (222) in the closed state of the moveable member (102. see fig.3; [0023]-[0025]);
	Humphries further discloses moving the moveable member from the closed state to the open state in response to a temperature within the chassis exceeding a threshold (page 4, line 9-18, 33-36).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipating element thermally coupled to the heat generating element in the closed state of the moveable member as taught by Wu in the computing device of Haren, because it ensures that the heat generating element is thermally coupled to the heat dissipating component to 
	Per claim 5 Haren in view of Wu and Humphries teaches the computing device of claim 1, wherein the heat dissipating element (530), in the open state, is thermally coupled to the heat generating element ([0043], “one or more components”, see fig.5A, “Examiners note: element 530 is coupled to 510 which abuts 540 which is coupled to the one or more components, therefore 530 is indirectly coupled to the heat generating element via 540”).  
	Per claim 6 Haren in view of Wu and Humphries teaches the computing device of claim 1, further comprising a keyboard tray (see fig.2A) integrated into a surface of the chassis (fig.2A), the surface parallel to the moveable member along a direction of ejection of the moveable member (see fig.2A).  

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Haren US2011/0122575 in view of Wu US2012/0057296 and Humphries GB 	2524248 as applied to claim 1 above, and further in view of Wu et al. 	US2018/0040532.

	Per claim 2 Haren in view of Wu and Humphries teaches the computing device of claim 1, 

	Wu et al. however discloses wherein the heat dissipating element (700) includes a heat insulation layer (730) to insulate a portion of the heat dissipating element ([0017] & [0046]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat insulation layer on the heat dissipating element as taught by Wu et al. in the computing device of Haren in view of Wu and Humphries, because it enables a user to easily handle the heat dissipating element via the insulated portions. 
	Per claim 3 Haren in view of Wu, Humphries and Wu et al. teaches the computing device of claim 2, wherein the heat insulation layer (730) is to insulate a top surface (see fig.7) of the heat dissipating element (700; “top portion of 720”).  
	Per claim 4 Haren in view of Wu, Humphries and Wu et al. teaches the computing device of claim 2, wherein the heat insulation layer (730) is to insulate a bottom surface of the heat dissipating element (see fig.7, “bottom portion of 720”).  

Claim(s) 7-10, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Humphries GB 2524248 in view of Harris 	US2009/0237881.

	Per claim 7 Humphries teaches a computing device (20, see fig.1-7, “structure of 20”), comprising: a chassis (see fig.1-7, “body portion of 20”) to house a heat generating element (150, page 2, line 6-10 & 17-25); a first moveable member (110, and 120 
	Humphries does not explicitly teach a second moveable member within the chassis in a closed state of the second moveable member, wherein the second moveable member is to eject from a second surface of the chassis in an open state of the second moveable member, the first surface disposed opposite the second surface, the chassis to be open to the external environment in the open state of the second moveable member; 
	Harris however discloses a second moveable member (400, see fig.4A-4B; [0015], “two fans”, [0016], “cover for the fan… cover may be moveable”, [0017], “heat sinks 128, 129 may perform a heat sink function”) within the chassis in a closed state of the second moveable member ([0019], see fig.1C), wherein the second moveable member is to eject from a second surface of the chassis in an open state of the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second moveable member within the chassis in a closed state, wherein the second moveable member is to eject from a second surface of the chassis in an open state as taught by Harris in the computing device of Humphries, because it enables an increased thermal dissipation of heat from the chassis, thus ensuring that the heat generating elements are effectively cooled. 
	Per claim 8 Humphries in view of Harris teaches the computing device of claim 7, wherein the motor is to move the second moveable member into the open state of the second moveable member in response to a temperature within the chassis exceeding a second threshold ([0014], [0032]-[0034]).  
	Per claim 9 Humphries in view of Harris teaches the computing device of claim 7, wherein the first heat dissipating element (10) includes a plurality of fins (110, “the moveable member is also the fin of the heat sink”) extending upwards from the first moveable member (130, see fig.3).  
	Per claim 10 Humphries in view of Harris teaches the computing device of claim 7, wherein the first heat dissipating element (10) includes a plurality of fins (110, “the moveable member is also the fin of the heat sink”) extending downwards from the first moveable member (120, see fig.3).  
	Per claim 12 Humphries teaches a computing device (20, see fig.1-7, “structure of 20”), comprising: a chassis (see fig.1-7, “body portion of 20”) to house a heat generating element (150, page 2, line 6-10 & 17-25); a first moveable member (110, and 120 and/or 130, fig.3; page 3, line 23-31) within the chassis in a closed state (fig.3-7; page 3, lines 17-31), wherein the first moveable member is to eject from the chassis to transition from the closed state to an open state (fig.3-7; page 3, lines 17-31), the chassis to be open to an external environment in the open state of the first moveable member (page 2, line 26 - page 4 line 8); 28WO 2019/182560PCT/US2018/023196 a first heat dissipating element (10, see fig.1-7; page 2, line 35-37, page 3, line 6-16) coupled to the first moveable member to be exposed to the external environment in the open state of the first moveable member (see fig.3), the first heat dissipating element to be thermally coupled to the heat generating element (see fig.2; page 3); 
	Humphries does not explicitly teach a second moveable member within the chassis in a closed state of the second moveable member, wherein the second moveable member is to eject from the chassis to transition from the closed state of the second moveable member to an open state of the second moveable member, the chassis to be open to the external environment in the open state of the second moveable member; a second heat dissipating element coupled to the second moveable member to be exposed to the external environment in the open state of the second moveable member, the second heat dissipating element to be thermally coupled to the heat generating element; and a motor to eject the first moveable member and the second moveable member from the chassis in response to a temperature within the chassis exceeding a first threshold temperature.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second moveable member and a second heat dissipating element in the chassis, wherein the second moveable member is to eject from the chassis, the chassis to be open to the external environment 
	Per claim 14 Humphries in view of Harris teaches the computing device of claim 12, wherein the motor ([0014]) is to eject the second moveable member (400, see fig.4A-4B; [0015], “two fans”, [0016], “cover for the fan… cover may be moveable”, [0017], “heat sinks 128, 129 may perform a heat sink function”) into the open states of the second moveable member in response to a temperature within the chassis exceeding a second threshold temperature, wherein the second threshold temperature differs from the first threshold temperature ([0032]-[0035]).  
	Per claim 15 Humphries in view of Harris teaches the computing device of claim 12, wherein the first heat dissipating element and the second heat dissipating element are to be thermally isolated from the heat generating component in the open state ([0017], [0032], and [0034]).

Claim(s) 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Humphries GB 2524248 in view of Harris US2009/0237881 as applied 	to claim 7 & 12 respectively and further in view of Wu et al. 	US2018/0040532.

	Per claim 11 Humphries in view of Harris teaches the computing device of claim 7, 

	Wu et al. however discloses wherein the first heat dissipating element (700) includes a heat insulation layer (730) to insulate a portion of the first heat dissipating element ([0017] & [0046]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat insulation layer on the first heat dissipating element as taught by Wu et al. in the computing device of Humphries in view of Harris, because it enables a user to easily handle the heat dissipating element. 
	Per claim 13 Humphries in view of Harris teaches the computing device of claim 12, wherein the first heat dissipating element and the second heat dissipating element include a heat sinks (see fig.4A-4B; [0015], “two fans”, [0017], “heat sinks 128, 129 may perform a heat sink function”) 
	Humphries in view of Harris does not teach a plurality of fins and a heat insulation layer.  
	Wu et al. however discloses a plurality of fins and a heat insulation layer ([0017], see fig.7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of fins and heat insulation layer as taught by WU et al. in the computing device of Humphries in view of 

Email Communication

2.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835